Citation Nr: 1209178	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-09 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for thrombophlebitis, right leg, status post pulmonary emboli.  

2.  Entitlement to a disability evaluation in excess of 30 percent for schizophrenia, undifferentiated, prior to March 4, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1971 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in September 2011 increasing the Veteran's disability evaluation for schizophrenia to 100 percent, effective as of March 4, 2008.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  The December 2004 rating decision finding that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for thrombophlebitis, superficial, right leg, status post pulmonary emboli, was not appealed and is, therefore, final.  

2.  Evidence received since the December 2004 rating decision qualifies as new and material evidence sufficient to reopen the Veteran's claim.  

3.  The Veteran's thrombophlebitis of the right leg, status post pulmonary emboli, manifested as a result of military service.  

4.  Prior to March 4, 2008, the Veteran's schizophrenia was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as flashbacks, auditory hallucinations, anxiety, irritability, intermittent depression and poor concentration; it was not manifested by deficiencies in areas such as work, judgment, or thinking or total occupational and social impairment.  

CONCLUSIONS OF LAW

1.  The December 2004 Board decision declining to reopen the Veteran's claim of entitlement to service connection for thrombophlebitis is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received and the Veteran's claim of entitlement to thrombophlebitis of the right leg is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for establishing entitlement to service connection for thrombophlebitis of the right leg, status post pulmonary emboli, have been met.  38 U.S.C.A. §§ 1131, 1154(b), 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for establishing a disability evaluation of 50 percent for schizophrenia, prior to March 4, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).

5.  The criteria for establishing a disability evaluation in excess of 50 percent for schizophrenia, prior to March 4, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This information was provided to the Veteran in letters dated November 2007 and November 2008.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in December 2007, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's Social Security Administration (SSA) records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Facts and Analysis

The record reflects that the Veteran was originally denied service connection for thrombophlebitis of the right leg in a May 1981 rating decision.  The Veteran did not appeal this decision and it became final.  In December 2004, the RO declined to reopen this claim, concluding that new and material evidence had not been submitted.  Specifically, the RO concluded that evidence had not been submitted to demonstrate a link between this condition and military service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that evidence submitted since the December 2004 rating decision is both new and material.  The Veteran was afforded a VA examination of the right lower extremity in April 2011.  The VA examiner opined that the Veteran's current deep vein thrombosis of the right leg was at least as likely as not related to surgery he underwent in 1974.  The examiner further opined that the Veteran's thrombophlebitis of 1974 was related to military service.  As this evidence relates directly to an unestablished fact necessary to substantiate the claim, the claim is reopened.  

Service Connection for Thrombophlebitis

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for thrombophlebitis, right leg, status post pulmonary emboli.  As will be discussed in more detail below, the evidence of record demonstrates that the Veteran's present right leg condition manifested as a result of military service.  As such, service connection for thrombophlebitis of the right leg is warranted.  

The Veteran's service treatment records demonstrate that he was diagnosed with a benign osteochondroma of the right femur in April 1974.  Prior to his separation from active duty in August 1974, the Veteran underwent surgery for the excision of the osteochondroma from the right hip.  The Veteran was discharged 8 days after the surgery, and he was noted to be ambulatory with a cane.  

Less than 4 months after the Veteran's separation from active duty, he was seen with complaints of pain and swelling of the right lower extremity for the past three weeks.  The Veteran was diagnosed with a pulmonary emboli, and hospitalized for more than three weeks.  It was noted at the time of discharge that the Veteran could return to his pre-hospital activities.  

The Veteran was again hospitalized with VA in March 1981.  It was noted that the Veteran had a history of previous thrombophlebitis and pulmonary embolism.  The Veteran was diagnosed with a superficial thrombophlebitis of the right leg, status post pulmonary emboli.  

In August 1993, the Veteran was again admitted to the VA hospital with swelling of the right leg.  It was noted that the Veteran had a history of thrombophlebitis and pulmonary embolism and surgery to excise a benign osteoma from the right ischial bone in 1974.  The Veteran was diagnosed with right leg femoral thrombophlebitis, resolved on Coumadin therapy.  The Veteran subsequently returned to the VA hospital where he was diagnosed with recurrent thrombophlebitis of the right leg.  It was noted that he would require a higher dose of anticoagulation medication.  

The Veteran was afforded a VA examination for this condition in April 2011.  The examiner noted that the Veteran was suffering from thrombophlebitis of the right leg that first manifested in 1974.  The examiner opined that it was at least as likely as not that the Veteran's present right leg condition (deep vein thrombosis) was caused by or related to the treatment he received in 1974 for pulmonary emboli, thrombophlebitis.  The examiner further opined that the Veteran's thrombophlebitis was related to service.  While this condition did resolve, it was responsible for the Veteran's present deep vein thrombosis.  

The above evidence demonstrates that the Veteran is entitled to service connection for thrombophlebitis, right leg, status post pulmonary emboli.  Service treatment records reveal that the Veteran had surgery to the right leg in August 1974.  Less than four months later, the Veteran was treated for thrombophlebitis of the right leg.  The subsequent evidence of record demonstrates that this has been a recurring condition, and the April 2011 VA examiner opined that the Veteran's current deep vein thrombosis was related to the 1974 pulmonary emboli surgery and that the Veteran's thrombophlebitis of 1974 was related to military service.  Therefore, service connection is warranted.  

Affording the Veteran the full benefit of the doubt, the Board finds that the Veteran's thrombophlebitis, right leg, status post pulmonary emboli, manifested as a result of military service.  See 38 U.S.C. § 5107(b).  The claim is granted.  

Increased Disability Evaluation for Schizophrenia

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 (noting and incorporating by reference VA's adoption of the DMS-IV for rating purposes).

Facts and Analysis

The Veteran contends that he is entitled to a disability evaluation in excess of 30 percent for his service-connected psychiatric disability prior to March 4, 2008.  As outlined below, the evidence demonstrates that he is entitled to a disability evaluation of 50 percent, prior to March 4, 2008.  However, the preponderance of the evidence of record demonstrates that the Veteran's symptomatology was no more than 50 percent disabling at any time between filing his claim and March 4, 2008.  

According to an October 2007 VA outpatient treatment record, the Veteran reported that his medications for depression and anxiety were helpful.  Examination revealed his speech to be clear, coherent, and relevant.  He was also found to be oriented in all spheres.  His affect, however, was noted to be constricted and his mood was deemed to be neutral.  The Veteran denied any suicidal or homicidal ideations, as well as auditory or visual hallucinations.  

Upon filing his claim for an increased disability evaluation, the Veteran was afforded a VA psychiatric examination in December 2007.  The Veteran reported hearing voices from time to time and that he suffered from intermittent suspiciousness.  However, the Veteran indicated that his medications helped reduce the frequency and intensity of these symptoms.  The Veteran also reported nightmares and flashbacks once or twice a week with nervousness and depression.  He reported suffering from occasional poor concentration and intermittent periods of irritability with a short temper.  He also endorsed feeling of anger and isolation.  The Veteran reported that he had lost about eight days of work over the last three months due to his psychiatric symptomatology.  He also felt that his symptoms affected his job performance and ability to socialize on occasion.  Nonetheless, the examiner concluded that the Veteran was able to communicate and that he did not exhibit any inappropriate behavior.  The examiner diagnosed the Veteran with schizophrenia and posttraumatic stress disorder (PTSD), and assigned a GAF score of 60 to 70.  The examiner concluded that the Veteran was able to perform his activities of daily living.  

Finally, the record reflects that the Veteran sought psychiatric treatment with VA in February 2008.  The Veteran reported that he was "all right," but he did indicate that he was still hearing voices and that he was still paranoid.  He also endorsed intermittent depression, but he stressed that he was not depressed all of the time.  It was noted that the Veteran had been employed with the same employer for the past 31 years and that he was getting ready to retire.  The Veteran stated that he did not want to work anymore because he was stressed out and tired.  The Veteran was noted to have fair grooming and hygiene.  His mood was described as euthymic and his affect as reactive.  The Veteran reported that his sleeping patterns had improved.  The examiner concluded that memory and cognition were intact and that insight and judgment were good.  The examiner diagnosed the Veteran with schizophrenia and assigned a GAF score of 70.  

The above evidence demonstrates that the Veteran is entitled to a disability evaluation of 50 percent for his PTSD, prior to March 4, 2008.  However, the preponderance of the evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 50 percent prior to March 4, 2008.  

As already noted, a higher disability evaluation of 50 percent is warranted when symptomatology is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

According to the December 2007 VA examination report, the Veteran suffered from a depressed mood on occasion.  It was also noted that he experienced flashbacks as often as twice a week.  The Veteran also endorsed occasional auditory hallucinations.  He again endorsed hearing voices and being paranoid upon treatment in February 2008.  The report reflects that the Veteran lost eight days of work in three months due to his psychiatric symptomatology, and the Veteran reported that his work and social life suffered at times due to his psychiatric problems.  Therefore, the evidence suggests that the Veteran suffered from reduced reliability and productivity at work, due to symptomatology such as panic, hallucinations and disturbances of mood.  His symptomatology, prior to March 4, 2008, is more appropriately represented by a 50 percent disability evaluation rather than a 30 percent evaluation.  

However, the preponderance of the evidence demonstrates that the Veteran is not entitled to a higher disability evaluation of 70 percent at any time during the pendency of his claim.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

The record does not reflect that the Veteran suffered deficiencies in areas such as work, judgment, thinking or mood prior to March 4, 2008.  The Veteran noted in February 2008 that he was still working for the same company he had been with for 31 years.  His judgment was also noted to be good at this time and the Veteran's mood was described as euthymic.  Upon examination in December 2007, it was noted that the Veteran only missed eight days of work in the last three months and that his symptomatology only impacted his job every now and then.  Finally, the record does not reflect that the Veteran suffered from symptomatology as severe as that envisioned for a 70 percent disability evaluation.  He denied suicidal ideation and indicated that he was only depressed on occasion.  The examiner also concluded that despite the Veteran's disorder, he was still capable of performing his activities of daily living.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability rating of 70 percent at any time prior to March 4, 2008.  

The Board recognizes that the Veteran endorsed symptomatology such as auditory hallucinations.  A 100 percent rating is warranted when there is total occupational and social impairment due to symptomatology such as persistent delusions or hallucinations.  38 C.F.R. § 4.130.  While the Veteran may have experienced auditory hallucinations, however, the evidence demonstrates that he was still employed prior to March 4, 2008.  Therefore, the Veteran's hallucinations did not result in total occupational impairment, and as such, a 100 percent disability evaluation is not warranted prior to March 4, 2008.  

In addition, the Veteran's GAF scores reflect that he is not entitled to a disability evaluation in excess of 50 percent prior to March 4, 2008.  The Veteran was afforded scores between 60 and 70.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 (noting and incorporating by reference VA's adoption of the DMS-IV for rating purposes).  These scores do not suggest that the Veteran was deficient in work or that he suffered from total occupational and social impairment.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected psychiatric disorder include flashbacks, impaired sleep, auditory hallucinations, intermittent depression and occupational and social impairment.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This code also allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's psychiatric disorder resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that he was ever hospitalized because of this disability prior to March 4, 2008.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology did not warrant a disability evaluation in excess of 50 percent at any time prior to March 4, 2008.  As such, further staged ratings are not warranted in this case.  

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects that the Veteran was employed with the same company for 31 years prior to March 4, 2008.  Therefore, further consideration of this matter is not necessary.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that he is entitled to a disability evaluation of 50 percent for his PTSD, prior to March 4, 2008.  However, the preponderance of the evidence is against the claim of entitlement to a disability evaluation in excess of 50 percent prior to March 4, 2008, and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  



ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for thrombophlebitis, right leg, status post pulmonary emboli, is reopened.  

Service connection for thrombophlebitis, right leg, status post pulmonary emboli, is granted.  

A disability evaluation of 50 percent for schizophrenia, prior to March 4, 2008, is granted.  

A disability evaluation in excess of 50 percent for schizophrenia, prior to March 4, 2008, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


